Citation Nr: 1643006	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-08 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Palm Beach, Florida


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Raulerson Hospital from December 1, 2010, to December 3, 2010.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1996 to August 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the Department of Veterans Affairs Medical Center (VAMC) in West Palm Beach, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing on July, 6, 2016, but did not appear.  Unfortuantely, he did not receive notice of his hearing, as it was returned to VA as undeliverable.  Moreover, the Veteran has since requested an in-person hearing at his local RO and provided an updated mailing address.  In accordance with his request, the Veteran must be provided an opportunity to present testimony during a hearing with a member of the Board.  38 C.F.R. § 20.704.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at his local RO as requested.  The Veteran should be notified in writing of the date, time, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

